Judgment unanimously affirmed *939with costs, counsel fees awarded on appeal and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: We affirm for reasons stated at Supreme Court (Townes, J.). In addition, we grant plaintiffs request for counsel fees on this appeal, and we remit the matter to Supreme Court for a hearing to determine the amount of reasonable counsel fees to be awarded (see, Gandell v Gandell, 247 AD2d 913). (Appeal from Judgment of Supreme Court, Onondaga County, Townes, J. — Matrimonial.) Present — Pigott, Jr., P. J., Pine, Hurlbutt, Burns and Gorski, JJ.